Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-72377, 333-105718, 333-126601, and 333-152756 on Form S-8 of our report dated March 1, 2011, relating to the consolidated financial statements and financial statement schedule of Knight Transportation, Inc. and subsidiaries as of December 31, 2010 and for each of the two years in the period then ended, appearing in this Annual Report on Form 10-K of Knight Transportation, Inc. and subsidiaries for the year ended December 31, 2011. /s/ Deloitte & Touche LLP Phoenix, Arizona February 29, 2012 Back to Form 10-K
